272 F.2d 564
106 U.S.App.D.C. 335
Elsie Pamela WILLIAMS, through her next friend, ElsieWilliams, and Elsie Williams, in her individualcapacity, Appellants,v.Abraham GREENBLATT, Appellee.
No. 15106.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 12, 1959.Decided Nov. 25, 1959.

Mr. Albert J. Ahern, Jr., Washington, D.C., with whom Mr. James J. Laughlin, Washington, D.C., was on the brief, for appellants.
Mr. Thomas J. Ahern, Jr., Washington, D.C., for appellee.
Before EDGERTON, DANAHERand BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff child suddenly and without warning ran through a thick hedge bordering an alley just as the defendant's car turned in from the street.  She collided with the car which was almost instantly brought to a stop.  Following the procedure authorized by Fed.R.Civ.P. 50(b), 28 U.S.C.A., and a practice which we have previously approved,1 the District Judge allowed the jury to consider the controverted issues as to negligence and contributory negligence.  After a plaintiff's verdict had been returned, he granted the defendant's motion for judgment n.o.v.  We are satisfied that in such exercise of his legal discretion no error resulted.2


2
Affirmed.



1
 We thus are able to test the judge's determination against that of the jury without necessitating a new trial should we find his judgment erroneous.  Shewmaker v. Capital Transit Co., 1944, 79 U.S.App.D.C. 102, 143 F.2d 142


2
 Cf. Capital Transit Co. v. Gamble, 1947, 82 U.S.App.D.C. 57, 160 F.2d 283